DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/05/2022 have been fully considered but they are not persuasive. The Applicant has amended pending claim 1 to recite that the “maleic-acid-modified polyolefin having a polypropylene block in the main chain has a weight average molecular weight of 60,000 or more.”  Additionally, the Applicant has argued that Hayashi does not teach a maleic acid modified polyolefin with a molecular weight within this range and that unexpectedly superior results in terms of fixing the toner of pending claim 1 to a continuous resin film are obtained by virtue of the imparting the recited polyolefin with a molecular weight of 60,000 or more.  The Applicant further argues that Terauchi does not provide motivation to use a maleic-acid-modified polyefin with a molecular weight of 60,000 or more and that one of ordinary skill in the art would not act contrary to the teaching of Hayashi in applying the molecular weight range taught by Terauchi to the polyolefin resins of Hayashi.  The Applicant extends the same arguments to the disclosure of Sakashita as well.
The Examiner respectfully disagrees with this assessment.  Hayashi does not teach that the maleic-acid-modified polyolefin necessarily have a low molecular weight nor that the molecular weights used in the inventive examples are controlling.  In fact, Hayashi is silent regarding a suitable range of molecular weights for the maleic-acid-modified polyolefins and the disclosure of Hayashi is not constrained by what is taught in the inventive examples, which are instructive.  Furthermore, Terauchi teaches express benefits for optimizing the molecular weight of maleic-acid-modfiied polyolefins in toners that would have motivated one of ordinary skill in the art to have optimized the molecular weight range of such resins.  Namely, Terauchi teaches that optimizing the molecular weight decreases adhesion to a fixing member, which would have led one of ordinary skill in the art to perfect this range in order to optimize this result effective property.
Additionally, the Applicant’s finding of improved fixing properties is also not found persuasive.  The Applicant appears to base the improvement on one example (Comparative Example 2) which is within the range taught by Terauchi but outside of the range recited in pending claim 1 (Comparative Example 2 comprises a maleic acid modified polypropylene with a molecular weight of 9,000, see Table 1 of the instant specification).  However, one example is not deemed sufficient to demonstrate unexpectedly superior results over the entire range of Terauchi.  At best, The Applicant’s Table 1 demonstrates that toners comprising maleic acid modified polypropylene with a molecular weight of 9,000 or less show inferior results to those with molecular weights above 9,000.  However, such a finding would represent less than 9% of the range taught by Terauchi.  This is not sufficient to demonstrate unexpectedly superior results over the range of Terauchi.  Furthermore, the examples relied upon in Table 1 are specifically confined to toners comprising a polyester resin EXL-101, a polyester resin RN-290 and titanium oxide PF-739 each in set amounts.  As such, the finding of Table 1 would not be sufficient to demonstrate that any superior results shown in Table 1 would extend, or would be expected to extend, to all toners comprising “a maleic-acid-modified polyolefin having a polypropylene block in a main chain and having a weight average molecular weight of 60,000 or more.”  Table 1 can only reasonably be relied upon to demonstrate improvements over the very specific toner composition taught in the examples of the instant specification.  The same analysis is extended to the teachings of Saksahita as well.  For all of these reasons the Applicant’s arguments are not found to be persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 and 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US Patent 5,851,713) in view of Terauchi et al. (US PGP 2013/0344430).
Hayashi teaches an image forming method comprising the steps recited by the Applicant in pending claim 1 (Col. 15 ln. 30-Col. 20 ln. 50).  The heating step in the image forming apparatus is taught to be performed by a heat roller (Col. 19 ln. 17-24).  Hayashi further teaches the use of a four color toner system to produce color images comprising black, cyan, magenta and yellow toners (Col. 17 ln. 52-Col. 18 ln. 6 and Col. 13 ln. 31-Col. 14 ln. 27).  As suitable colorants Hayashi teaches the use of   C.I. pigment Blue 15:3 (a copper phthalocyanine pigment), C.I. Pigment Red 122 and carbon black (Col. 25 ln. 40-46).  Hayashi teaches the use of a polypropylene polymer with a maleic acid polar group (Col. 32 ln. 30-50).  The image forming method is further taught to be performed by utilizing an intermediate transfer drum (Col. 17 ln. 33-Col. 18 ln. 22).  Additionally, Hayashi teaches an image forming apparatus used to perform the image forming method that reads on the Applicant’s limitations recited in pending claim 7 (Col. 15 ln. 30-Col. 20 ln. 50).
Terauchi teaches a toner comprising a resin C as a component, wherein resin C is taught to include a vinyl-based resin component and a polyolefin resin component bonded to each other (Abstract, [0027] and [0031]).  As a suitable resin C Terauchi teaches the use of maleic-acid-modified polypropylene ([0119] and [0121]).  The resin C is taught to have a weight average molecular weight of from 6,000 to 100,000 ([0107]).    Terauchi further teaches that the toner comprises a wax and a colorant ([0180-183] and [0187-188]).  The toner taught by Terauchi is taught to possess low-temperature fixability and long-term storage stability with excellent fixed image storage properties even after low pressure, high-speed fixing ([0026]).  Terauchi further teaches that the polyolefin block of the resin C should comprise between 1 to 90 mass% of the resin C ([00109]).  Terauchi does not teach a ½ outflow temperature, however, the Applicant teaches that when the weight average molecular weight of the polypropylene block is 100,000 or less, the ½ outflow temperature and melt viscosity do not become too high (see p. 4 ln. 6-10 of the instant specification).  As Terauchi teaches a maleic-acid-modified polypropylene block with a weight average molecular weight of less than 100,000, it is understood that the polypropylene block of Terauchi will inherently also possess a ½ outflow temperature within the ranges recited by the Applicant in pending claims 3 and 6.  Terauchi is silent regarding the maleic acid modification rate, however, determining a suitable maleic acid modification rate would be well within the purview of one of ordinary skill in the art and would represent routine laboratory experimentation.  Therefore, it would have been obvious to any person of ordinary skill in the art at the time of the filing date of the instant application to have followed the guidance of Terauchi and utilized the maleic acid-modified polypropylene resin and to have optimized the maleic acid modification rate as well as the molecular weight of said resin the range 6,000 to 100,000 as taught by Terauchi as the toner in the image forming method of Hayashi et al.  As Terauchi does not teach suitable colorants for use in the toner particles, it would have further been obvious to any person of ordinary skill in the art to have employed the colorants taught by Hayashi as the colorants in the toner particles of Terauchi.

Claim(s) 1-3 and 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US Patent 5,851,713) in view of Sakashita et al. (US PGP 2012/0288791).
Hayashi teaches an image forming method comprising the steps recited by the Applicant in pending claim 1 (Col. 15 ln. 30-Col. 20 ln. 50).  The heating step in the image forming apparatus is taught to be performed by a heat roller (Col. 19 ln. 17-24).  Hayashi further teaches the use of a four color toner system to produce color images comprising black, cyan, magenta and yellow toners (Col. 17 ln. 52-Col. 18 ln. 6 and Col. 13 ln. 31-Col. 14 ln. 27).  As suitable colorants Hayashi teaches the use of   C.I. pigment Blue 15:3 (a copper phthalocyanine pigment), C.I. Pigment Red 122 and carbon black (Col. 25 ln. 40-46).  Hayashi teaches the use of a polypropylene polymer with a maleic acid polar group (Col. 32 ln. 30-50).  The image forming method is further taught to be performed by utilizing an intermediate transfer drum (Col. 17 ln. 33-Col. 18 ln. 22).  Additionally, Hayashi teaches an image forming apparatus used to perform the image forming method that reads on the Applicant’s limitations recited in pending claim 7 (Col. 15 ln. 30-Col. 20 ln. 50).
Sakashita teaches a toner comprising a graft polymer having a polyolefin block and a vinyl block (Abstract, [0106]).  The polyolefin block is taught to be a maleic acid-modified polypropylene resin ([0116-118]).  The weight average molecular weight of the resin is taught to be preferably be in the range of 6,000 to 100,000 ([0104]).  Sakashita further teaches a developer container ([0292-293]) as well as an image forming apparatus and image forming method comprising the limitations recited in the Applicant’s pending claims 1 and 7 ([0295-313]).  As suitable colorants Sakashita teaches the use of carbon black, pigment red 122 and copper phthalocyanine pigments ([0140-144]).  The pigment is taught to present in an amount of from 1 to 15% by weight of the toner ([0145]).  As Sakashita teaches a maleic-acid-modified polypropylene block with a weight average molecular weight of less than 100,000, it is understood that the polypropylene block of Sakashita will inherently also possess a ½ outflow temperature within the ranges recited by the Applicant in pending claims 3 and 6.  Sakashita further teaches that the graft polymer comprises 30% by weight of the polyolefin ([0084]) and the content of the graft polymer relative to the release agent is 30 to 100 parts by weight based on 100 parts by weight of the release agent ([0121]).  As such, the amount of the graft polymer is understood to include values within the range recited in pending claims 12 and 15.  Furthermore, according to Table 11 of Sakashita the toner includes (Example 1 is relied upon here) 62 parts of a first binder resin, 22 parts of a prepolymer, 80 parts of release agent dispersion (of which 8 parts are the graft polymer, 8 parts release agent and the balance is a solvent, see Table 10) and 12 parts of a master batch (with a solid content or 80% or 9.6 parts of solids, see ([0405]).  As such, the total solids content of Example 1 is 101.6 with 8 parts of release agent and 8 parts of graft polymer.  Therefore, each of the release agent and graft polymer are present in an amount of 7.87% (8/101.6 x 100% = 7.87%).  Sakashita further teaches that the polyolefin block of the graft polymer may include polybutylene ([0088-90]).  Sakashita is silent regarding the maleic acid modification rate, however, determining a suitable maleic acid modification rate would be well within the purview of one of ordinary skill in the art and would represent routine laboratory experimentation.  Therefore, it would have been obvious to any person of ordinary skill in the art at the time of the filing date of the instant application to have followed the guidance of Sakashita and utilized the toner comprising the maleic acid-modified polypropylene resin and to have optimized the maleic acid modification rate as well as the molecular weight of said resin the range 6,000 to 100,000 as taught by Sakashita in the image forming method of Hayashi.

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US Patent 5,851,713) in view of Terauchi et al. (US PGP 2013/0344430) as applied to claims 1-3 and 7 above, and further in view of Moriya (US PGP 2017/0097582).
The complete discussions of Hayashi and Terauchi above are included herein.  Neither Hayashi nor Terauchi teach the use of C.I. Pigment Yellow 185 as a colorant in the toner particles.
Moriya teaches a toner comprising C.I. Pigment Yellow 185 as the colorant (Abstract).  Use of said colorant is taught to impart improved color reproducibility or light resistance to the toner ([0022-23]).  Therefore, it would have been obvious to any person of ordinary skill in the art at the time of the filing date of the instant application to have followed the guidance of Terauchi and utilized the maleic acid-modified polypropylene resin and to have optimized the molecular weight of said resin the range 6,000 to 100,000 as taught by Terauchi as the toner in the image forming method of Hayashi et al.  As Terauchi does not teach suitable colorants for use in the toner particles, it would have further been obvious to any person of ordinary skill in the art to have employed the colorants taught by Hayashi and Moriya as the colorants in the toner particles of Terauchi.

Claim(s) 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US Patent 5,851,713) in view of Sakashita et al. (US PGP 2012/0288791) as applied to claims 1-3 and 7 above, and further in view of Moriya (US PGP 2017/0097582).

The complete discussions of Hayashi and Terauchi above are included herein.  Neither Hayashi nor Terauchi teach the use of C.I. Pigment Yellow 185 as a colorant in the toner particles.
Moriya teaches a toner comprising C.I. Pigment Yellow 185 as the colorant (Abstract).  Use of said colorant is taught to impart improved color reproducibility or light resistance to the toner ([0022-23]).  Therefore, it would have been obvious to any person of ordinary skill in the art at the time of the filing date of the instant application to have followed the guidance of Sakashita and utilized the toner comprising the maleic acid-modified polypropylene resin and to have optimized the molecular weight of said resin the range 6,000 to 100,000 as taught by Sakashita in the image forming method of Hayashi and to have further utilized C.I. Pigment Yellow 185 as the colorant in the yellow toner in order to improve the color reproducibility and light resistance as taught by Moriya.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150. The examiner can normally be reached 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        10/20/2022